DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2021 has been entered.

Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. 
Applicant argues that the specific channel density cannot be calculated from the teachings of Kobrin as channel density is a change in true density which is calculated in three dimension, e.g., grams per centimeter cubed.
In this regards the Examiner only partially agrees.  The Examiner has previously stated that a direct channel density cannot be calculated, but since the Patent Office does not have the ability or laboratory to test values and properties of the prior art for 
Additionally, the argument in view of the density must being expressed in three dimension in the units of g/cm cubed are not found to be persuasive as the claims require a channel density in the form of a percentage (greater than 35%).  
It is the Examiners stance that the percentage of the two dimensional surface, as argued by the applicant, would be the closest approximation that the average artisan would be able to ascertain from the provided reference.  At this point the limitation of “greater than 35%” would have been found obvious in view of the expected values and understanding based on 
Korbin provides a series of desired ranges that can be compared to lead the average artisan to understand how dense they mean by the term “densely packed.”
Kobrin teaches preferred ranges that he channels are no more than 250 microns apart from each other [0086] or even no more than 100 microns edge to edge [0087],
Kobrin further teaches that the channels can be a variety of difference sizes including over 300 microns [0097], Most of the numbers provided in [0097 seem to give a range of 50-300 microns for the channel size.
So while there is not a specific example or given percentage value, we have to follow how the average artisan would interpret this information. A teaching of channels in the 50-300 micron range with a total spacing (edge to edge) as little as 100 microns away and the explicit description of densely packed would lead the average artisan to provide a channel structure of at least 35% as claimed (or 50% in the dependent claims)
The ability to find a working range of a result effective variable (that is known to be customizable for each patient) is well within the ability of the average artisan. It is stated that the channels having a density of greater than about 50% is an obvious modification that is based on the design of the end product desired by the operator and the references provides sufficient guidance to arrive at this end result.
While an exact channel density is not explicitly calculated, the teachings of being able to adjust the number and placement of channels by the reference paired with a generalized showing of what types of ranges and density are expected form the discloser is sufficient to find the optimization of the channel density.
Furthermore, it is elementary that a mere recitation of newly discovered function or property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229). Esser-Kahn teaches the desire to control the conductivity of the product [0125-0128], at the very least making it a recognized result effective variable. It has been held that the finding of a workable or preferred range of a result effective variable is within the ability of one of ordinary skill in the art. A showing of unexpected results due to the combination of claimed elements would be required to show otherwise.  This will be taking into consideration for new claim 18 that provides an upper limit.  A showing of criticality to the claimed range will be sufficient to overcome the currently presented rejection of claim 18.
Applicant further argues that the two cited references are non analogous as they are directed to different fields of endeavor.  
In this regards the Examiner respectfully disagrees.  The same field of endeavor is one of two tests for analogous art, the second being art that attempts to solve a similar problem.  Both references focus on producing and controlling channels within a material even if for different uses.  The act of producing microchannel in a controllable manner is analogous and the knowledge is transferable in an obvious fashion.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10,12-13,18-21,24-26, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2013/0065042 A1 to Esser-Kahn et al in view of Kobrin et al, US Patent Publication 2011/0126911.
Regarding claims 10, 12-13, 18-21,24-26, and 29-30, Esser-Kahn discloses a method of making a composition of a polymer matrix with channels (micro and nano sized channels [0073], see remarks above); wherein said channels were formed by removal of a polymer fiber (para [0010], [0011 ]) comprising the steps of infusing a polymer fiber with a liquid polymer (para [0019], [0095], [0100], [0101]: matrix precursor may include a polymer that is dissolved or dispersed in a solvent, and that can form a solid polymer matrix when the solvent is removed. A matrix precursor may include a polymer at a temperature above its melt temperature, and that can form a solid polymer matrix when cooled to a temperature below its melt temperature...combining a matrix precursor with a woven structure; solidifying the liquid polymer by curing to create the polymer matrix (para [0095], [0100], [0101]: contacting the woven structure with a matrix precursor and heating the matrix precursor...infiltrating the interstitial pore space between fibers with a low-viscosity thermosetting resin (e.g. epoxy) and curing at elevated temperature); and removing the polymer fiber to form the channels by thermal degradation, solvation, or selective de-polymerization [0010-0012 and 0120]. Esser-Kahn further teaches the addition of additives to affect the physical properties of the polymer including heat control and other conventional additives [0067-0069 and 0125]. Esser-Kahn further teaches that the channels are a combination of micro and nano 
Esser-Kahn further states in paragraph [0096] that there are embodiments where the channels flow in a traverse manner.
Esser-Kahn further explicitly talks about the channels crossing over each other to create a fully formed network to allow for passage of fluid throughout. This paired with the differing orientation elements, would led the average artisan to understand that the claimed 0/90 orientation is present in the discloser of Esser-Kahn.
While Esser-Kahn does not report the values of thermal conductivity (the reference is completely silent to this particular property), an average artisan at the time of the invention would have be lead to believe this property would be present in the references teachings. The same material was used in the same manner to produce the same end result. It would be assumed that the same physical properties would be present in the composition. This is confirmed by Applicant in arguments filed on 7/16/2020 that states that the thermal conductivity is based on the channel density.
Furthermore, it is elementary that a mere recitation of newly discovered function or property, inherently possessed by the things in the prior art, does not cause a claim drawn to those things to distinguish over the prior art (In re Swinehart et al, 169 USPQ 226 at 229). Esser-Kahn teaches the desire to control the conductivity of the product [0125-0128], at the very least making it a recognized result effective variable. It has been held that the finding of a workable or preferred range of a result effective variable is within the ability of one of ordinary skill in the art. A showing of unexpected results due to the combination of claimed elements would be required to show otherwise.
Esser-Kahn teaches all of the claimed requirements for the method of making their thermal insulation composite, but is silent to the specific density of the channels.
Esser-Kahn does teaches that it is known to establish a minimum and maximum channel spacing [0078]. They further teach the act of controlling the spacing, positioning, and shape of the channels to make a 3D structure that is carefully controlled to make a specific 3D network of channels [0101 -0107].
The only thing that is not explicitly provided is a value for the density of the channels.
Esser-Kahn discloses that the removal of the polymer fiber is by thermal degradation, solvation, or selective de-polymerization (para [0010], [0011], [0120]) and provides teaches that the structure can be as the user desired. They even state that the networks can be very complex and computer generated [0063].
In the absence of a direct teaching to what the channel density should be, an average artisan would have looked to the prior art for guidance on this unspecified property.
In the same field of endeavor of making a composite structure for nanofluidic control, Kobrin teaches the inclusion of a highly densely packed groping of fluid circuits and channels [0086].
Unfortunately Kobrin does not provide a specific density in the form of percentage as is currently claimed. Korbin instead provides a series of desired ranges that can be compared to lead the average artisan to understand how dense they mean by the term “densely packed.”
Kobrin teaches preferred ranges that he channels are no more than 250 microns apart from each other [0086] or even no more than 100 microns edge to edge [0087],
Kobrin further teaches that the channels can be a variety of difference sizes including over 300 microns [0097]. Most of the numbers provided in [0097 seem to give a range of 50-300 microns for the channel size.
So while there is not a specific example or given percentage value, we have to follow how the average artisan would interpret this information. A teaching of channels in the 50-300 micron range with a total spacing (edge to edge) as little as 100 microns away and the explicit description of densely packed would lead the average artisan to provide a channel structure of at least 35% as claimed (or 50% in the dependent claims)
The ability to find a working range of a result effective variable (that is known to be customizable for each patient) is well within the ability of the average artisan. It is stated that the channels having a density of greater than about 50% is an obvious modification that is based on the design of the end product desired by the operator and the references provides sufficient guidance to arrive at this end result.
A showing of criticality would be required to show that the claimed range of about 35-100% would provide an unexpected result. It is recommended to provide a range with two limits to provide a specific range with a showing of unexpected results and criticality.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748